Citation Nr: 0942007	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-09 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities: diabetes mellitus (DM) type II rated as 20 
percent disabling; diabetic nephropathy with hypertension 
rated as 30 percent disabling; nonproliferative diabetic 
retinopathy and glaucoma rated as 30 percent disabling; and 
diabetic peripheral neuropathy of the right lower extremity 
(RLE) and left lower extremity (LLE) rated as 10 percent 
disabling each; the combined service-connected disability 
rating is 70 percent.  

2.  The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340(a)(1). A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities. 38 C.F.R. § 
4.16(a).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.

To meet the requirement of 'one 60 percent disability' or 
'one 40 percent disability,' the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war. Id.

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the Veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b). 

In this case, the Veteran has the following service-connected 
disabilities: DM type II (20 percent disabling); diabetic 
nephropathy with hypertension (30 percent disabling); 
nonproliferative diabetic retinopathy and glaucoma (30 
percent disabling); and, diabetic peripheral neuropathy of 
the RLE and the LLE (10 percent disabling each).  The 
combined disability rating is 70 percent.

The Board notes that although there is not at least one 
disability rated at 40 percent disabling or more, because all 
of the Veteran's service-connected disabilities result from 
one common etiology, DM, the percentage criteria for TDIU are 
met. 38 C.F.R. § 4.16(a) (2009).

Although the Veteran meets the schedular criteria, a 
determination must still be made as to whether his service-
connected disabilities render him incapable of substantially 
gainful employment without regard to advancing age. 38 C.F.R. 
§ 3.341 (2009); see also 38 C.F.R. §  4.16(a) (2009) (if the 
percentage requirements are met, a TDIU may be awarded if an 
evaluator determines that the Veteran's disabilities render 
him incapable of substantially gainful employment without 
regard to the existence or degree of nonservice-connected 
disabilities). 

The Veteran indicated in a June 2007 VA Form 21-8940 
Veteran's Application For Increased Compensation Based on 
Unemployability, that he had been employed in construction 
until November 1993, when he became too disabled to work due 
to his service-connected disabilities.  

The threshold question is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment. That is to say, work which is more than 
marginal, and permits the individual to earn a "living 
wage." See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). 
For a veteran to prevail on a claim for a TDIU, the record 
must reflect some factor which takes his or her case outside 
the norm.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough. A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, the Board finds that the 
evidence does not show that the Veteran's service-connected 
disabilities preclude more than marginal employment. Although 
several VA examinations have been completed, the VA examiners 
have not rendered opinions regarding the effects of his 
service-connected disabilities on his ability to work. 
Instead, they have merely noted that he was unemployed. 
However, some have commented on the effect of these 
disabilities on his usual daily activities.

For example, two different January 2007 VA examiners noted 
that the Veteran experienced no effects on his usual daily 
activities due to his service-connected diabetic nephropathy 
with hypertension, or his service-connected diabetic 
peripheral neuropathy. Further, a November 2003 VA examiner, 
conducting an examination to evaluate DM noted that there 
were no restrictions on his activities. A January 2007 VA 
examiner, who evaluated the eyes did not address the effects 
of this disorder on the Veteran's daily activities.

Significantly, although the Veteran has sought medical 
treatment through the VA, the treatment records do not 
reflect complaints of his service-connected disabilities on 
his ability to work. Additionally, a VA Form 21-4142 filed in 
July 2007 indicated that there were no private treatment 
records. 

The Board has additionally considered that a November 2001 
rating decision granted the Veteran nonservice-connected 
pension due to his inability to sustain a gainful occupation 
on account of the degree and nature of his nonservice-
connected disabilities including: chronic liver disease, 
esophageal varices grade II, status post upper GI bleeding 
secondary to esophageal varices, hiatal hernia with 
gastroesophageal reflux disease, arterial hypertension, and 
an anxiety disorder. 

The Board has further considered that there is contradictory 
evidence in the file, with respect to when the Veteran claims 
he became unable to work. There is additional conflicting 
evidence provided as to the cause of his inability to work. 
For example, at a September 2001 VA examination he reported 
that he had not worked since 1969. This is in conflict with 
the June 2007 VA Form 21-8940, where he indicated that he had 
not been able to work since 1993. Additionally, in the 
November 2007 notice of disagreement, he indicated that he 
had worked until 2003, doing private work without a contract 
on private houses. 

Further, in a September 2001 VA examination, conducted in 
connection with a psychiatric nonservice-connected pension 
claim, the Veteran indicated that he stopped working due to 
his inability to complete any task. He attributed this to 
psychiatric-related symptomatology. This is in contrast to 
his June 2007 VA Form 21-8940, which indicated that he could 
not work due to his service-connected disabilities.  

Based on the forgoing evidence, the Board finds that a TDIU 
is not warranted.  Specifically, although the percentage 
criteria set forth at 38 C.F.R. § 4.16(a) have been met, the 
record does not demonstrate that the Veteran's service-
connected disabilities, in and of themselves, are of such 
severity as to preclude his participation in all forms of 
substantially gainful employment. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. 

In reaching this decision, the Board has considered that 
Veteran's assertions that his service-connected disabilities 
have rendered him incapable of performing his duties as a 
construction worker. In this regard, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report that his 
symptoms render him unemployable because this requires only 
personal knowledge as it comes to him through his senses. 
Layno, 6 Vet. App. at 470.  However, the level of impairment 
from a medical standpoint is not the type of information that 
a lay person can provide competent evidence on. 

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant a TDIU; however, the competent 
evidence of record does not show that he is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities. 

As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of an inability to 
maintain gainful employment as a result of his service-
connected disabilities. In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records. 
Further, the Veteran has indicated that there are no private 
treatment records.  

Moreover, the Board finds that a VA medical opinion is not 
warranted.  Given that the preponderance of the evidence does 
not indicate that the Veteran is unemployable due to his 
service-connected disorders, a remand for a VA examination 
would unduly delay resolution. Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


